     Case 3:19-md-02913-WHO Document 1428 Filed 02/18/21 Page 1 of 26




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 AELISH M. BAIG (201279)
   Post Montgomery Center
 3 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 4 Telephone: 415/288-4545
   415/288-4534 (fax)
 5 aelishb@rgrdlaw.com
           – and –
 6 JACK REISE
   STEPHEN R. ASTLEY
 7 ELIZABETH A. SHONSON
   KATHLEEN B. DOUGLAS
 8 REGINALD E. JANVIER
   120 East Palmetto Park Road, Suite 500
 9 Boca Raton, FL 33432
   Telephone: 561/750-3000
10 561/750-3364 (fax)
   jreise@rgrdlaw.com
11 sastley@rgrdlaw.com
   eshonson@rgrdlaw.com
12 kdouglas@rgrdlaw.com
   rjanvier@rgrdlaw.com
13
   Attorneys for Plaintiffs City of Rochester, New Hampshire, et al.
14
                                 UNITED STATES DISTRICT COURT
15
                              NORTHERN DISTRICT OF CALIFORNIA
16
                                     SAN FRANCISCO DIVISION
17
   In re JUUL LABS INC., MARKETING,                ) Case No. 3:19-md-02913-WHO
18 SALES PRACTICES, AND PRODUCTS                   )
   LIABILITY LITIGATION                            ) NOTICE OF APPEARANCE OF COUNSEL
19                                                 )
                                                   )
20 This Document Relates To:                       )
                                                   )
21         ALL ACTIONS.                            )
                                                   )
22

23

24

25

26
27

28


     4851-5863-8045.v1
     Case 3:19-md-02913-WHO Document 1428 Filed 02/18/21 Page 2 of 26




 1            Please note the appearance of the undersigned Aelish M. Baig of Robbins Geller Rudman &

 2 Dowd LLP, Post Montgomery Center, One Montgomery Street, Suite 1800, San Francisco,

 3 California 94104, phone number 415/288-4545, e-mail: aelishb@rgrdlaw.com, as counsel for the

 4 following plaintiffs in this action:

 5            1.         City of Rochester, New Hampshire

 6            2.         Montgomery County, Maryland

 7            3.         Frederick County, Maryland

 8            4.         The School Board of Broward County, Florida

 9            5.         The School Board of Miami-Dade County, Florida

10            6.         Howard County, Maryland

11            7.         Garrett County, Maryland

12            8.         Anne Arundel County, Maryland

13            9.         Baltimore County, Maryland

14            10.        Montgomery County Public Schools

15            The undersigned respectfully requests to be included via e-mail on the Court’s notification of

16 all electronic filings in this action.

17 DATED: February 18, 2021                            ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
18                                                     AELISH M. BAIG
19

20                                                                     s/ Aelish M. Baig
                                                                       AELISH M. BAIG
21
                                                       Post Montgomery Center
22                                                     One Montgomery Street, Suite 1800
                                                       San Francisco, CA 94104
23                                                     Telephone: 415/288-4545
                                                       415/288-4534 (fax)
24                                                     aelishb@rgrdlaw.com

25

26
27

28

     NOTICE OF APPEARANCE OF COUNSEL - 3:19-md-02913-WHO                                                 -1-
     4851-5863-8045.v1
     Case 3:19-md-02913-WHO Document 1428 Filed 02/18/21 Page 3 of 26




 1
                                            ROBBINS GELLER RUDMAN
 2                                            & DOWD LLP
                                            JACK REISE
 3                                          STEPHEN R. ASTLEY
                                            ELIZABETH A. SHONSON
 4                                          KATHLEEN B. DOUGLAS
                                            REGINALD E. JANVIER
 5                                          120 East Palmetto Park Road, Suite 500
                                            Boca Raton, FL 33432
 6                                          Telephone: 561/750-3000
                                            561/750-3364 (fax)
 7                                          jreise@rgrdlaw.com
                                            sastley@rgrdlaw.com
 8                                          eshonson@rgrdlaw.com
                                            kdouglas@rgrdlaw.com
 9                                          rjanvier@rgrdlaw.com

10                                          Attorneys for Plaintiffs City of Rochester, New
                                            Hampshire, et al.
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

     NOTICE OF APPEARANCE OF COUNSEL - 3:19-md-02913-WHO                                      -2-
     4851-5863-8045.v1
     Case 3:19-md-02913-WHO Document 1428 Filed 02/18/21 Page 4 of 26




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify under penalty of perjury that on February 18, 2021, I authorized the

 3 electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system which will

 4 send notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List,

 5 and I hereby certify that I caused the mailing of the foregoing via the United States Postal Service to

 6 the non-CM/ECF participants indicated on the attached Manual Notice List.

 7                                                      s/ Aelish M. Baig
                                                        AELISH M. BAIG
 8
                                                        ROBBINS GELLER RUDMAN
 9                                                             & DOWD LLP
                                                        Post Montgomery Center
10                                                      One Montgomery Street, Suite 1800
                                                        San Francisco, CA 94104
11                                                      Telephone: 415/288-4545
                                                        415/288-4534 (fax)
12                                                      E-mail: aelishb@rgrdlaw.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


     4851-5863-8045.v1
2/18/2021     Case 3:19-md-02913-WHO Document CAND-ECF-
                                                   1428 Filed 02/18/21 Page 5 of 26
Mailing Information for a Case 3:19-md-02913-WHO In Re: Juul Labs, Inc., Marketing, Sales Practices,
and Products Liability Litigation
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Rachel Beth Abrams
      rabrams@levinsimes.com,jjohnson@levinsimes.com,tvaughs@levinsimes.com,jcwilletts@levinsimes.com,rgutierrez@levinsimes.com,bsund@levinsimes.com

      Michael A Akselrud
      michael.akselrud@lanierlawfirm.com,Zarah.Levin-Fragasso@LanierLawFirm.com

      Andrew C Allen
      aallen@fulmerschudmak.com

      Sharon S. Almonrode
      ssa@millerlawpc.com,wk@ecf.courtdrive.com,aad@ecf.courtdrive.com,wk@millerlawpc.com,ssa@ecf.courtdrive.com,dal@ecf.courtdrive.com,eeh@millerlawpc.com

      Jason Henry Alperstein
      alperstein@kolawyers.com

      Charles Edward Amos , II
      edward.amos@segal-law.com,katie.barker@segal-law.com,3869933420@filings.docketbird.com

      James M. Andris , Jr
      jandris@anapolweiss.com

      Virginia E Anello
      vanello@douglasandlondon.com

      Dorothy P. Antullis
      dantullis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Henry Jacob Avery
      havery@zsz.com

      E. DREW BRITCHER
      drew@medmalnj.com

      Cari L. Baermann
      cbaermann@hobbsstraus.com

      Khaldoun A. Baghdadi
      kbaghdadi@walkuplawoffice.com,lconnors@walkuplawoffice.com,1322673420@filings.docketbird.com,jsingh@WalkupLawOffice.com

      F. Hall Bailey
      hbailey@lalorbaileyaby.com

      Krista K. Baisch
      kkb@cruegerdickinson.com

      Robert S. Baizer
      bob@baizlaw.com

      Harold F Baker
      HBaker@wtotrial.com,christman@wtotrial.com

      Benjamin G. Barokh
      benjamin.barokh@mto.com

      Eric Barton
      ebarton@wcllp.com

      Andrew Thomas Bayman
      abayman@kslaw.com

      Barrett L. Beasley
      BBeasley@Salim-Beasley.com,ebailey@salim-beasley.com,lcausey@salim-beasley.com,croberts@salim-beasley.com,robertsalim@cp-
      tel.net,mbuchman@motleyrice.com

      Jere Locke Beasley
      jere.beasley@beasleyallen.com

      Jeremy K Beecher
      jeremy.beecher@mto.com,Dkt-filings@mto.com,marilyn.ogaldez@mto.com

      Eric R.G. Belin
      ebelin@provostylaw.com

      Marissa A. Bellair
      mbellair@ltke.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                              1/22
2/18/2021            Case 3:19-md-02913-WHO Document CAND-ECF-
                                                     1428 Filed 02/18/21 Page 6 of 26
      James F. Bennett
      jbennett@dowdbennett.com

      Christopher John Bergin
      cbergin@fulmersill.com

      Andrew David Bergman
      andrew.bergman@arnoldporter.com

      Laurence S Berman
      lberman@lfsblaw.com,mlord@lfsblaw.com,pdandrea@lfsblaw.com,kshub@lfsblaw.com

      David M. Bernick
      dbernick@paulweiss.com,rschuman@paulweiss.com,tholoshitz@paulweiss.com,swoods@paulweiss.com,mao_fednational@paulweiss.com

      Harrison Macy Biggs
      hbiggs@yourlawyer.com,nmorello@yourlawyer.com,jcallanan@yourlawyer.com

      Clark Andrew Binkley
      cbinkley@richmanlawgroup.com

      Andy D. Birchfield , Jr
      andy.birchfield@beasleyallen.com,Melisa.Bruner@BeasleyAllen.com

      Anthony D. Birchfield , Jr
      andy.birchfield@beasleyallen.com

      Andy D. Birchfield, Jr.
      Andy.Birchfield@BeasleyAllen.com

      Christina Monique Black
      cblack@bm.net,tpetosa@bm.net,rpaul@bm.net

      Garrett D. Blanchfield , Jr
      g.blanchfield@rwblawfirm.com,k.schulte@rwblawfirm.com,r.yard@rwblawfirm.com

      Matthew J. Blaschke
      mblaschke@kslaw.com,marvelle.moore@kslaw.com,lisa.williams@kslaw.com,hhauck@kslaw.com

      Martha A Boersch
      martha@boersch-illovsky.com,ECF@boersch-illovsky.com,roxanne@boersch-illovsky.com

      Paige Nicole Boldt
      pboldt@wattsguerra.com,acura@wattsguerra.com,rcarmony@wattsguerra.com

      Barbara D Bonar
      bdbonar@lawatbdb.com

      Amy Foster Bower
      abower@hsblawfirm.com,jharvey@hsblawfirm.com,mmoody@hsblawfirm.com

      Kenneth John Brennan
      kbrennan@torhoermanlaw.com

      Thomas E. Breth
      tbreth@dmkcg.com,MLascuola@dmkcg.com

      Mike Brock
      mike.brock@kirkland.com,christina.sharkey@kirkland.com,zharna.shah@kirkland.com,lkemphues@kirkland.com

      Kristin M. Bronson
      kristin.bronson@denvergov.org

      William Haynes Brooks
      wbrooks@lfwlaw.com

      Rachel Corinne Buddrus
      rbuddrus@fnlawfirm.com

      Stephen E. Budica
      sbudica@tysonmendes.com

      Christopher E Byer
      byer@wtotrial.com,creasey@wtotrial.com

      Zachary William Byer
      zachary.byer@kirkland.com

      Elizabeth J. Cabraser
      ecabraser@lchb.com

      Elizabeth Joan Cabraser
      ecabraser@lchb.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                         2/22
2/18/2021            Case 3:19-md-02913-WHO Document CAND-ECF-
                                                     1428 Filed 02/18/21 Page 7 of 26
      Kevin Calia
      kevin@boersch-illovsky.com,ECF@boersch-illovsky.com,roxanne@boersch-illovsky.com

      Kelsey Lynn Campbell
      kcampbell@briscoelaw.net

      Alison Cannata Hendele
      hendele@cannatalaw.com

      Gretchen Freeman Cappio
      gcappio@kellerrohrback.com,bianca-nealious-3081@ecf.pacerpro.com,debra-wilcher-6644@ecf.pacerpro.com,cate-brewer-
      0141@ecf.pacerpro.com,bnealious@kellerrohrback.com,gretchen-freeman-cappio-5238@ecf.pacerpro.com

      Thomas P. Cartmell
      tcartmell@wcllp.com

      Thomas Phillip Cartmell
      tcartmell@wcllp.com,bdacus@wcllp.com,abrane@wcllp.com,apriest@wcllp.com,bwicklund@wcllp.com,jkieffer@wcllp.com,mgoldwasser@wcllp.com,pbradshaw@

      Robert J Cassity
      bcassity@hollandhart.com

      Solomon B. Cera
      scera@cerallp.com,pmarkert@cerallp.com,keg@cerallp.com,jrl@cerallp.com

      Courtney Anne Chadwell
      cchadwell@bmmfirm.com

      Roland Chang
      rdchang@orrick.com

      Edward D. Chapin
      echapin2@sanfordheisler.com,fsalazar@sanfordheisler.com

      Mario M. Choi
      mchoi@kaplanfox.com

      Claudine A. Cloutier
      ccloutier@kecheslaw.com

      Jonathan Betten Cohen
      jonathan@gregcolemanlaw.com,cathy@gregcolemanlaw.com,renee@gregcolemanlaw.com

      Lori G. Cohen
      cohenl@gtlaw.com

      Gregory F. Coleman
      greg@gregcolemanlaw.com,GCLPC@ecf.courtdrive.com,renee@gregcolemanlaw.com,dawn@gregcolemanlaw.com

      Emily Elliot Condon
      econdon@hsblawfirm.com,jharvey@hsblawfirm.com,mmoody@hsblawfirm.com

      Sophia Boaz Cooper
      scooper@wilkinsonstekloff.com

      Stephen A Corr
      scorr@begleycarlin.com,mmandolesi@begleycarlin.com

      Charles Christian Correll , Jr
      ccorrell@kslaw.com,jsouza@kslaw.com,jjackson@kslaw.com,hhauck@kslaw.com,ewang@kslaw.com,pbors@kslaw.com,rpada@kslaw.com,tjohnson@kslaw.com,amu

      Joseph W. Cotchett
      jcotchett@cpmlegal.com

      Eric W Cracken
      ecracken@thlawyer.com

      Felicia Craick
      fcraick@kellerrohrback.com

      Felicia Johnston Craick
      fcraick@kellerrohrback.com

      Sara Beth Craig
      scraig@levinsimes.com,jcwilletts@levinsimes.com,bsund@levinsimes.com

      April Mara Cristal
      cristal@schumannrosenberg.com

      Charles J. Crueger
      cjc@cruegerdickinson.com

      Charles J. Crueger
      cjc@cruegerdickinson.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                        3/22
2/18/2021            Case 3:19-md-02913-WHO Document CAND-ECF-
                                                     1428 Filed 02/18/21 Page 8 of 26
      Martin D. Crump
      martincrump@daviscrump.com,robert.cain@daviscrump.com,sara.billiot@daviscrump.com,lynn.trexler@daviscrump.com

      Felix M. Czernin
      max.czernin@squirepb.com

      James Nixon Daniel , III
      jnd@beggslane.com,ch@beggslane.com

      Timothy Stephen Danninger
      tdanninger@gunster.com,lfrancis@gunster.com

      Robert Thomas Dassow
      rdassow@hovdelaw.com

      Stuart A. Davidson
      sdavidson@rgrdlaw.com

      Stuart Andrew Davidson
      sdavidson@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com,creynolds@rgrdlaw.com,sdavidson@ecf.courtdrive.com,khanson@rgrd

      Adam Steffen Davis
      adavis@wcllp.com

      A.J. De Bartolomeo
      ajdebartolomeo@tadlerlaw.com,ajd@tadlerlaw.com,jjoseph@tadlerlaw.com,atadler@tadlerlaw.com,jmilitano@tadlerlaw.com,bmorrison@tadlerlaw.com

      Peter De La Cerda
      peter@edwardsdelacerda.com

      Mark J. Dearman
      mdearman@rgrdlaw.com

      Roger C. Denton
      rdenton@uselaws.com

      Samuel R. Diamant
      sdiamant@kslaw.com,sbutler@kslaw.com

      Erin Kathleen Dickenson
      ekd@cruegerdickinson.com

      Erin K. Dickinson
      ekd@cruegerdickinson.com,ths@cruegerdickinson.com,maj@cruegerdickinson.com

      Erin Kathleen Dickinson
      ekd@cruegerdickinson.com

      Timothy D. Dillard
      cdillard@foley.com

      Jay P. Dinan
      jdinan@yourlawyer.com

      Matthew Carter Dirkes
      matt@boersch-illovsky.com,ECF@boersch-illovsky.com,roxanne@boersch-illovsky.com

      Tyler Doh
      tdoh@goodwinlaw.com

      Sarah J Donnell
      sdonnell@kirkland.com

      J. Luke Dow
      ldow@wenholzdow.com

      Dan Drachler
      ddrachler@zsz.com

      E. Michelle Drake
      emdrake@bm.net,mplsparalegals@bm.net,emagnus@bm.net,jhibray@bm.net

      David Thomas Duff
      dduff@dfl-lawfirm.com

      Eric Scott Dwoskin
      edwoskin@rgrdlaw.com,jdennis@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Christopher Charles Dyer
      cdyer@lucasmagazine.com

      Susan Earnest
      susane@lpm-triallaw.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                             4/22
2/18/2021             Case 3:19-md-02913-WHO Document CAND-ECF-
                                                      1428 Filed 02/18/21 Page 9 of 26
      Marc Howard Edelson
      medelson@edelson-law.com

      Adam A. Edwards
      adam@gregcolemanlaw.com

      Brian Howard Eldridge
      beldridge@hmelegal.com,jprior@hmelegal.com,ahuller@hmelegal.com

      William Lee Elebash
      wle@beggslane.com,jlc@beggslane.com

      John P. Elliott
      jpe@elliottgreenleaf.com

      Ronald T. Elliott
      relliott@dmkcg.com,cberanty@dmkcg.com

      Tiffany Rose Ellis
      tellis@weitzlux.com,slittman@weitzlux.com,nhryczyk@weitzlux.com

      Jason B. Elster
      elsterj@gtlaw.com

      Sarah N. Emery
      semary@justicestartshere.com

      Sarah Nicole Emery
      semery@justicestartshere.com

      Christopher J Esbrook
      christopher.esbrook@esbrooklaw.com

      Sydney Everett
      Sydney.Everett@BeasleyAllen.com

      J. F.
      enafisi@classlawdc.com

      Peter A. Farrell
      pfarrell@kirkland.com

      Misty Ann Farris
      mfarris@fnlawfirm.com,vmcneme@fnlawfirm.com

      Eric B. Fastiff
      efastiff@lchb.com

      Kristen L Ferries
      ferries@wtotrial.com,creasey@wtotrial.com

      Tracy A. Finken
      tfinken@anapolweiss.com

      Tracy Ann Finken
      tfinken@anapolweiss.com,jconcepcion@anapolweiss.com,pplayolin@anapolweiss.com,cmcdonough@anapolweiss.com,jandris@anapolweiss.com,ngordon@anapolw

      Craig Lloyd Fishman
      clf@ssf-lawfirm.com

      John Paul Fiske
      jfiske@baronbudd.com,kepeters@baronbudd.com,jhutchison@baronbudd.com,chines@baronbudd.com

      Kelly A. Fitzpatrick
      kfitzpatrick@thefloodlawfirm.com

      Wendy R. Fleishman
      wfleishman@lchb.com

      John Joseph Foley
      jfoley@simmonsfirm.com,pharmfilings@simmonsfirm.com,lwooten@simmonsfirm.com

      Fond du Lac Band of Lake Superior Chippewa
      SethBichler@fdlrez.com

      Nicholas Rocco Fornolo
      nfarnolo@napolilaw.com

      James Patrick Frantz
      jpf@frantzlawgroup.com,hlo@frantzlawgroup.com,wshinoff@frantzlawgroup.com,rosa@frantzlawgroup.com

      T. Roe Frazer , II
      roe@frazer.law,hailey@ecf.courtdrive.com,angela@ecf.courtdrive.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                        5/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 10 of 26
                                                    CAND-ECF-
      Thomas Roe Frazer , II
      roe@frazer.law

      Thomas Roe Frazer , III
      trey@frazer.law,angela@ecf.courtdrive.com

      Rebecca Laine Fredona
      rfredona@molllawgroup.com

      Anthony R. Friedman
      afriedman@simonlawpc.com,yscott@simonlawpc.com

      Andrew Ross Frisch
      afrisch@forthepeople.com

      Arati Chauhan Furness
      afurness@fnlawfirm.com,vmcneme@fnlawfirm.com,bolivarez@fnlawfirm.com,dmcdowell@fnlawfirm.com

      Steven D. Gacovino
      s.gacovino@gacovinolake.com

      Alison Gaffney
      agaffney@kellerrohrback.com

      Alison Smith Gaffney
      agaffney@kellerrohrback.com,cathy-hopkins-4757@ecf.pacerpro.com,cbrewer@kellerrohrback.com,alison-gaffney-0923@ecf.pacerpro.com,cate-brewer-
      0141@ecf.pacerpro.com

      Michael A. Galpern
      mgalpern@lockslaw.com

      Edgar Dean Gankendorff
      egankendorff@provostylaw.com,cszapary@provostylaw.com,gwalker@provostylaw.com

      EricaRae Garcia
      egarcia@weitzlux.com

      Jonathan W. Garlough
      jgarlough@foley.com

      Nathaniel Peardon Garrett
      ngarrett@jonesday.com,ecf-9d8e07160ff2@ecf.pacerpro.com,mlandsborough@jonesday.com

      Robert Thomas Garwood
      rgarwood@forthepeople.com

      Jonathan R. Gdanski
      JGdanski@schlesingerlaw.com

      Jonathan R. Gdanski
      JGdanski@schlesingerlaw.com,megan@schlesingerlaw.com,sarah@schlesingerlaw.com

      Jonathan Robert Gdanski
      jonathan@schlesingerlaw.com

      Donald T. Gervase , Jr
      dgervase@provisionlaw.com

      Gorman E. Getty , III
      ggetty@ggettylaw.com

      Jeff S. Gibson
      jgibson@cohenandmalad.com,jgibson@wagnerreese.com

      Alexandra Milan Gill
      sgill@lccplaw.com,lcristini@lccplaw.com

      Alessandra M Givens
      AGivens@kslaw.com,hhauck@kslaw.com

      Renee A. Goble
      Renee.Carmody@denvergov.org

      Christopher Chagas Gold
      cgold@rgrdlaw.com,htyler@aacounty.org,CGold@ecf.courtdrive.com,e_file_sd@rgrdlaw.com,e_file_fl@rgrdlaw.com

      Danielle Megan Gold
      dgold@weitzlux.com

      Stuart L. Goldenberg
      slgoldenberg@goldenberglaw.com

      Melissa E Goldmeier
      mgoldmeier@howardcountymd.gov

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                            6/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 11 of 26
                                                     CAND-ECF-
      Octavio Gomez
      tgomez@forthepeople.com

      Brenton Jeremy Goodman
      bgoodman@levinlaw.com

      Edmund Goodman
      EGoodman@Hobbsstraus.com

      Edward James Gorman
      edward.gorman@denvergov.org

      Mark A Gottlieb
      mark@phaionline.org,8546719420@filings.docketbird.com

      Kirk J. Goza
      kgoza@gohonlaw.com

      Kirk John Goza
      KGOZA@GOHONLAW.COM,ljoyce@gohonlaw.com,RMILLER@GOHONLAW.COM,mhise@gohonlaw.com,ksneufeld@gohonlaw.com,omadderom@gohonlaw.co

      Joshua H. Grabar
      jgrabar@grabarlaw.com

      M. Elizabeth Graham
      egraham@gelaw.com

      Mary Elizabeth Graham
      egraham@gelaw.com,smertz@gelaw.com,jaguirre@gelaw.com,palderson@gelaw.com,rcampbell@gelaw.com,iwatson@gelaw.com,8936483420@filings.docketbird.co

      Carter David Grant
      cgrant@hmelegal.com

      Lucian Greco , Jr
      lgreco@bremerwhyte.com

      Megan B Greene
      megan.greene@montgomerycountymd.gov

      Joseph P Griffith , Jr
      joegriffithjr@hotmail.com

      John Horton Guerry
      john@theoslaw.com

      Daniel N Guisbond
      guisbond@wtotrial.com

      Daniel E. Gustafson
      dgustafson@gustafsongluek.com

      Adam Gutride
      adam@gutridesafier.com,9205703420@filings.docketbird.com

      Michael John Guzman
      mguzman@kellogghansen.com,pcurtin@kellogghansen.com,ecf-2525e696171b@ecf.pacerpro.com

      Michael HIcks
      cmendenhall@frplegal.com

      Jeffrey L. Haberman
      JHaberman@schlesingerlaw.com

      Jeffrey L. Haberman
      JHaberman@schlesingerlaw.com

      Jeffrey Louis Haberman
      JHaberman@schlesingerlaw.com,megan@schlesingerlaw.com,cara@schlesingerlaw.com,AIFHYLTON@schlesingerlaw.com,akera@schlesingerlaw.com

      Michael N. Hanna
      mhanna@forthepeople.com

      Marc Pemble Hansen
      marc.hansen@montgomerycountymd.gov

      Mark C. Hansen
      MHansen@kellogghansen.com,ecfnotices@kellogghansen.com,tjanosky@kellogghansen.com

      Emery Harlan
      emery.harlan@mwhlawgroup.com,tammy.williams@mwhlawgroup.com

      Steven Alan Hart
      shart@hmelegal.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                        7/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 12 of 26
                                                    CAND-ECF-
      Lexi J. Hazam
      lhazam@lchb.com

      Bryce Thomas Hensley
      bhensley@rblaw.net

      Thomas K. Herren
      tom.herren@herrenadams.com

      Ellen E Herzog
      herzog@wtotrial.com,lescano@wtotrial.com

      Mahzad Kazempour Hite
      mhite@levinsimes.com,tvaughns@levinsimes.com,ktrillo@levinsimes.com

      Tor Hoerman
      tor@thlawyer.com,jld@thlawyer.com

      Tor A. Hoerman
      tor@thlawyer.com

      Michael Alan Holcomb
      aholcomb@turnbullfirm.com

      Home Oil Company, Inc.
      jtuley@hglawpc.com

      Brad Honnold
      bhonnold@gohonlaw.com

      Bradley D. Honnold
      bhonnold@gohonlaw.com,ljoyce@gohonlaw.com,mhise@gohonlaw.com,ksneufeld@gohonlaw.com,omadderom@gohonlaw.com,rmiller@gohonlaw.com

      David Ian Horowitz
      david.horowitz@kirkland.com

      Danielle Marie Houck
      daniellehouck@sfusd.edu,atkinsd@sfusd.edu

      Patrick Howard
      phoward@smbb.com,bhartman@smbb.com,alafontaine@smbb.com

      Charles Davenport Hudson
      charlie@pennandseaborn.com

      Tyler W. Hudson
      thudson@wcllp.com

      Tyler W. Hudson
      thudson@wcllp.com

      Tyler William Hudson
      thudson@wcllp.com

      Thomas J. Hurney , Jr
      thurney@jacksonkelly.com

      James F. Hurst
      james.hurst@kirkland.com

      Sam Ikard
      sam.ikard@kirkland.com

      Eugene G. Illovsky
      eugene@boersch-illovsky.com,ECF@boersch-illovsky.com,roxanne@boersch-illovsky.com

      Steven T Jaffe
      sjaffe@lawhjc.com,lholding@lawhjc.com

      David Jaroslawicz
      dj@lawjaros.com,dtolchin@lawjaros.com,dtolchin@ecf.courtdrive.com

      Emily Jeffcott
      ejeffcott@forthepeople.com

      Emily Catherine Jeffcott
      ejeffcott@forthepeople.com

      Emily Catherine Jeffcott
      ejeffcott@forthepeople.com,plarue@forthepeople.com,NNkeiti@ForThePeople.com

      Sean Patrick Jessee
      jessees@gtlaw.com,fairchildsy@gtlaw.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                               8/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 13 of 26
                                                     CAND-ECF-
      Ana Davis Johnson
      ajohnson@gunster.com,lfrancis@gunster.com

      Bradley R. Johnson
      bjohnson@gunster.com,yarnold@gunster.com

      Ronald E. Johnson , Jr
      rjohnson@justicestartshere.com,amcmullen@justicestartshere.com,tcoaston@justicestartshere.com

      Shawn Kincade Judge
      sjudge@isaacwiles.com

      Benjamin A. Kaplan
      bak@cruegerdickinson.com

      Benjamin A. Kaplan
      bak@cruegerdickinson.com

      Robert N. Kaplan
      rkaplan@kaplanfox.com

      Shannon Matthew Kasley
      skasley@kslaw.com

      Randi Kassan
      rkassan@thesandersfirm.com

      Randi A. Kassan
      rkassan@thesandersfirm.com

      Katherine R Katz
      katherine.katz@kirkland.com

      Michael Scott Katz
      mkatz@lopezmchugh.com

      Seth Alan Katz
      skatz@burgsimpson.com

      Dean N Kawamoto
      dkawamoto@kellerrohrback.com

      Dean Noburu Kawamoto
      dkawamoto@kellerrohrback.com,cbrewer@kellerrohrback.com,dean-kawamoto-6396@ecf.pacerpro.com,cate-brewer-0141@ecf.pacerpro.com

      Todd Michael Kennedy
      todd@gutridesafier.com,7399391420@filings.docketbird.com,4708336420@filings.docketbird.com

      Frank H. Kerney , III
      fkerney@forthepeople.com,lrobbins@forthepeople.com,snazario@forthepeople.com

      Benjamin L. Kessinger , III
      Lee@KessingerLaw.com

      Mason Moore Kessinger
      mason@kessingerlaw.com

      Jonathan P. Kieffer
      jpkieffer@wcllp.com,bdacus@wcllp.com,apriest@wcllp.com

      David Craig Kiernan
      dkiernan@jonesday.com,pwalter@jonesday.com

      Rakesh Kilaru
      rkilaru@wilkinsonstekloff.com

      Kelly Ruth Kimbrough
      kelly.kimbrough@bowmanandbrooke.com,diane.janner@bowmanandbrooke.com

      Laurence D. King
      lking@kaplanfox.com,spowley@kaplanfox.com,nlee@kaplanfox.com,cvogel@kaplanfox.com

      Thomas W. King , III
      tking@dmkcg.com,kbryan@dmkcg.com

      David Edward Kouba
      david.kouba@arnoldporter.com

      Michael Stephan Kozlowski , Jr
      michael.kozlowski@esbrooklaw.com,david.pustilnik@esbrooklaw.com

      Kristine K. Kraft
      kkraft@uselaws.com,ecarroll@uselaws.com,ebarakso@uselaws.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                             9/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 14 of 26
                                                    CAND-ECF-
      Kristine K. Kraft
      kkraft@uselaws.com

      James Neil Kramer
      jkramer@orrick.com,lpatts@orrick.com,casestream@ecf.courtdrive.com,mwatkins@orrick.com,vmorse@orrick.com

      Michelle L. Kranz
      michelle@toledolaw.com

      Bryce K. Kunimoto
      bkunimoto@hollandhart.com

      Leslie LaMacchia
      llamacchia@pulaskilawfirm.com

      Leslie LaMacchia
      llamacchia@pulaskilawfirm.com,kirsten@pulaskilawfirm.com

      Leslie B. LaMacchia
      llamacchia@pulaskilawfirm.com

      Owen P Lalor
      olalor@lamattys.com

      Richard N. Laminack
      rickl@lpm-triallaw.com

      James W. Lampkin , II
      james.lampkin@beasleyallen.com

      James Wayne Lampkin , II
      james.lampkin@beasleyallen.com

      James W. Lampkin II
      James.Lampkin@BeasleyAllen.com

      Ashley Nicole Landrum
      alandrum@florida-law.com,GJVerniseservice@florida-law.com

      Aneca E. Lasley
      aneca.lasley@squirepb.com

      Noah C. Lauricella
      nlauricella@goldenberglaw.com,aknickerbocker@goldenberglaw.com

      George S. LeMieux
      glemieux@gunster.com

      Christopher L. Lebsock
      clebsock@hausfeld.com

      Michael Paul Lehmann
      mlehmann@hausfeldllp.com

      Whitney A. Leonard
      whitney@sonosky.net

      Seth R. Lesser
      slesser@lockslawny.com

      Seth Richard Lesser
      seth@klafterolsen.com,Nancy.Velasquez@klafterolsen.com,Myra.Monteagudo@klafterolsen.com

      Daniel C. Levin
      dlevin@lfsblaw.com,jlascio@lfsblaw.com

      Michael I. Levin
      mlevin@levinlegalgroup.com

      Tori Smith Levine
      tori.levine@bowmanandbrooke.com,maryann.parker@bowmanandbrooke.com,susan.mitchell@bowmanandbrooke.com,audra.dean@bowmanandbrooke.com

      Roberta D. Liebenberg
      rliebenberg@finekaplan.com,shufnagel@finekaplan.com,akatzman@finekaplan.com,nblakeslee@finekaplan.com

      Jenapher Lin
      jlin@hollandhart.com

      Thadd J Llaurado
      tllaurado@murphyprachthauser.com

      Derek W. Loeser
      dloeser@kellerrohrback.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                    10/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 15 of 26
                                                    CAND-ECF-
      Derek William Loeser
      dloeser@kellerrohrback.com,derek-loeser-0264@ecf.pacerpro.com

      Lauren Michelle Loew
      lloew@foley.com

      Michael A. London
      mlondon@douglasandlondon.com

      Michael Andrew London
      mlondon@douglasandlondon.com,plevner@douglasandlondon.com,jmittasch@douglasandlondon.com,lferrante@douglasandlondon.com,adileo@douglasandlondon.c

      Sarah Robin London
      slondon@lchb.com,ilunt@lchb.com,mfcudos@lchb.com,cnelson@lchb.com,hmottershead@lchb.com,akaufman@lchb.com,isimon@lchb.com,rstoler@lchb.com,kmad

      Fred S Longer
      Flonger@lfsblaw.com

      Frederick S. Longer
      flonger@lfsblaw.com

      Clinton Richard Losego
      closego@gunster.com,eroa@gunster.com

      Patrick Allen Luff
      pluff@fnlawfirm.com,filing@fnlawfirm.com

      Roopal P. Luhana
      Luhana@chaffinluhana.com

      Pietro J Lynn
      plynn@lynnlawvt.com,mdailey@lynnlawvt.com,ebanach@lynnlawvt.com

      Kartik S. Madiraju
      kmadiraju@lchb.com

      Kartik Sameer Madiraju
      kmadiraju@lchb.com

      James Lawrence Magazine
      jim@lucasmagazine.com

      Steven R. Maher
      smaher@maherlawfirm.com

      Steven Robert Maher
      smaher@maherlawfirm.com

      Mitchell B. Malachowski
      mmalachowski@tysonmendes.com,msandoval@tysonmendes.com,cgover@TysonMendes.com,rmata@tysonmendes.com,imontoya@tysonmendes.com,DGarcia@Tys

      Christopher J. Maley
      Chris@maleyandmaley.com

      Michael W. Marcil
      mmarcil@gunster.com

      Dyana Khayup Mardon
      dmardon@foley.com,wdelvalle@foley.com,ljlee@foley.com

      Mitchell A. Margo
      mmargo@lawfirmemail.com

      Pamela Ann Markert
      pmarkert@cerallp.com

      Daniel P Markoff
      dmarkoff@atkinsandmarkoff.com

      John Paul Markovs
      john.markovs@montgomerycountymd.gov

      Patrick Clayton Marshall
      pmarshall@mtattorneys.com,sreynolds@mtattorneys.com

      Buffy Kay Martines
      buffym@LPM-triallaw.com,cindya@lpm-triallaw.com

      Danielle Ward Mason
      dmason@thesandersfirm.com,rkassan@thesandersfirm.com

      John C. Massaro
      John.Massaro@arnoldporter.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                         11/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 16 of 26
                                                    CAND-ECF-
      Matthew R. McCarley
      mccarley@finlawfirm.com

      Matthew Ryan McCarley
      mccarley@fnlawfirm.com,jcruz@fnlawfirm.com,rbuddrus@fnlawfirm.com,tcovert@fnlawfirm.com,filing@fnlawfirm.com,nonwiler@fnlawfirm.com

      Marie Ann McCrary
      marie@gutridesafier.com,8231169420@filings.docketbird.com

      Matthew Thomas McCrary
      matt@gutridesafier.com,9947623420@filings.docketbird.com

      Brendan A McDonough
      bmcdonough@weitzlux.com,dgold@weitzlux.com,erelkin@weitzlux.com

      Darren Patrick McDowell
      dmcdowell@fnlawfirm.com

      Andrew R McGaan
      amcgaan@kirkland.com

      Ryan McGee
      rmcgee@forthepeople.com,acarbone@forthepeople.com,jcabezas@forthepeople.com

      Ryan Paul McGinley-Stempel
      rmcginleystempel@publiclawgroup.com,btolmer@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Timothy John McGinn , Jr
      tmcginn@gunster.com

      Bruce J McKee
      Bruce@hwnn.com

      Bruce Jones McKee
      bruce@hwnn.com

      Donald Patrick McKenna , Jr
      don@hwnn.com,cassie@hwnn.com,peggy@hwnn.com

      H. Vincent McKnight , Jr
      vmcknight@sanfordheisler.com

      Patrick McMurtray
      patrick@frazer.law

      Patrick D. McMurtray
      patrick@frazer.law,mcmurtraypd@yahoo.com

      Edward F. McTiernan
      Edward.McTiernan@apks.com

      Ned McWilliams
      nmcwilliams@levinlaw.com

      Neil Edward McWilliams , Jr
      nmcwilliams@levinlaw.com

      Neil E. McWilliams, Jr.
      nmcwilliams@levinlaw.com

      Richard D. Meadow
      richard.meadow@lanierlawfirm.com

      Lisa M. Meissner
      lmeissner@hobbsstraus.com

      Calle Marie Mendenhall
      cmendenhall@frplegal.com,cisbell@frplegal.com

      Danielle M. Meriwether
      dmeriwether@bremerwhyte.com

      Merle Cooper Meyers
      mmeyers@mlg-pc.com

      Nicholas A. Migliaccio
      nmigliaccio@classlawdc.com,info@classlawdc.com

      E. Powell Miller
      epm@millerlawpc.com,aad@ecf.courtdrive.com,aad@millerlawpc.com

      Laurie K. Miller
      lmiller@jacksonkelly.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                   12/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 17 of 26
                                                     CAND-ECF-
      Lloyd B. Miller
      lloyd@sonosky.net

      Mark J. Miller
      mark@millerohiolaw.com

      Melinda Miller
      melindam@co.skagit.wa.us

      Robert S. Miller
      rmiller@wapnernewman.com,rphipps@wapnernewman.com

      Rodney Eugene Miller
      rem@mtattorneys.com,sreynolds@mtattorneys.com

      Matthew Scott Mokwa
      mmokwa@maherlawfirm.com

      Kenneth Brian Moll
      kmoll@molllawgroup.com,info@molllawgroup.com

      Timothy Dylan Moore
      tmoore@tdmoorelaw.net

      Robert Keith Morgan
      kmorgan@lalorbaileyaby.com

      Scott H. Morgan
      smorgan@uselaws.com

      Scott Harston Morgan
      smorgan@uselaws.com

      T. Michael Morgan
      mmorgan@forthepeople.com

      Timothy Michael Morgan
      mmorgan@forthepeople.com

      Christian Morris
      christian@nettlesmorris.com

      Melanie H. Muhlstock
      mmuhlstock@yourlawyer.com

      Matthew Joseph Mulbarger
      matthew.mulbarger@denvergov.org

      Anne Marie Murphy
      amurphy@cpmlegal.com,jortiz@cpmlegal.com,wcostelli@cpmlegal.com,shernandez@cpmlegal.com,sgutin@cpmlegal.com,clau@cpmlegal.com

      Esfand Yar Nafisi
      enafisi@classlawdc.com,5138180420@filings.docketbird.com

      Gregory Colin Narver
      gregory.narver@seattle.gov

      Angela Jennifer Nehmens
      anehmens@levinsimes.com,tvaughns@levinsimes.com,jcwilletts@levinsimes.com,bsund@levinsimes.com,dfleissig@levinsimes.com

      David Adam Neiman
      dneiman@rblaw.net,twolff@rblaw.net

      Robert J. Nelson
      rnelson@lchb.com

      Robert Jay Nelson
      rnelson@lchb.com

      Brian David Nettles
      brian@nettlesmorris.com

      Melinda Davis Nokes
      mnokes@weitzlux.com,lschultz@weitzlux.com,tellis@weitzlux.com,rcerci@weitzlux.com,jfarrell@weitzlux.com,dsavours@weitzlux.com

      Rand Patrick Nolen
      rand_nolen@fleming-law.com,pam_myers@fleming-law.com

      Jennifer Nolte
      jnolte@allennolte.com,bwiginton@allennolte.com

      Michael G. Norris
      mgn@nkfirm.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                             13/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 18 of 26
                                                     CAND-ECF-
      Jonathan Patrick Novak
      jnovak@fnlawfirm.com,cbuamah@fnlawfirm.com,cnakagai@fnlawfirm.com,jwesley@fnlawfirm.com

      Nicolas Novy
      nicolas.novy@dechert.com

      Michael J. O'Connell
      mike.oconnell@louisvilleky.gov

      Daphne O'Connor
      Daphne.OConnor@arnoldporter.com

      Grace O'Connor
      grace.oconnor@co.thurston.wa.us

      Michael Lawrence O'Donnell
      Odonnell@wtotrial.com,pointer@wtotrial.com,sun@wtotrial.com

      Leslie W. O'Leary
      loleary@justicelawyer.com,bsteinle@justicelawyers.com

      Alicia O'Neill
      aoneill@wattsguerra.com

      Alicia Danielle O'Neill
      aoneill@wattsguerra.com,acura@wattsguerra.com,rcarmony@wattsguerra.com

      Bambo Obaro
      bambo.obaro@weil.com,sv.ecf@weil.com,tricia-dresel-2470@ecf.pacerpro.com,bambo-obaro-6885@ecf.pacerpro.com,tricia.dresel@weil.com

      Jason Edward Ochs
      jason@ochslawfirm.com

      Alyson Oliver
      aoliver@oliverlg.com,notifications@oliverlg.com

      Cindy Reeds Ormsby
      cormsby@chgolaw.com

      Christopher Gerald Otten
      cotten@glagowilliams.com,emcmahon@glagowilliams.com

      Neil D. Overholtz
      noverholtz@awkolaw.com,rvolpara@awkolaw.com,nbess@awkolaw.com,nguntner@awkolaw.com,mschamberger@awkolaw.com,prichardson@awkolaw.com

      James Franklin Ozment
      frank@fulmerschudmak.com

      John William Partin
      jwp552003@yahoo.com

      Michelle Elaine Pate
      mpatelaw@gmail.com

      Anthony J Patek
      anthony@gutridesafier.com

      Russell D. Paul
      rpaul@bm.net,emagnus@bm.net

      Christopher G. Paulos
      cpaulos@levinlaw.com,chartzog@levinlaw.com,sstanley@levinlaw.com

      Gale D. Pearson
      gpearson@fnlawfirm.com

      Gale Diane Pearson
      gpearson@fnlawfirm.com,vmcneme@fnlawfirm.com,lwallace@fnlawfirm.com

      Brant Douglas Penney
      b.penney@rwblawfirm.com

      Moira Kim Penza
      mpenza@wilkinsonstekloff.com

      Michelle Perkovic
      mp@wexlerwallace.com,ecf@wexlerwallace.com

      Thomas J Perrelli
      TPerrelli@jenner.com,BHauck@jenner.com,docketing@jenner.com

      Thomas J. Perrelli
      tperrelli@jenner.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                   14/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 19 of 26
                                                     CAND-ECF-
      W. Matthew Pettit
      matt@frazer.law

      William M. Pettit
      mpettit@frazer.law

      Ashley M Pileika
      apileika@classlawdc.com

      Ashley M. Pileika
      apileika@classlawdc.com

      Thomas W. Pirtle
      tomp@lpm-triallaw.com

      Jacob W. Plattenberger
      jake@thlawyer.com,tvalleroy@thlawyer.com,jld@thlawyer.com

      Riley F. Plumer
      rplumer@hobbsstraus.com

      Ralia E Polechronis
      rpolechronis@wilkinsonstekloff.com

      Adam E. Polk
      apolk@girardsharp.com,ssandeen@girardsharp.com,avongoetz@girardsharp.com

      Scott A Powell
      scott@hwnn.com

      Scott A. Powell
      Scott@hwnn.com

      Scott Ashley Powell
      scott@hwnn.com,andi@hwnn.com,laura@hwnn.com

      V Chai Oliver Prentice
      vprentice@tzlegal.com

      Brett J. Preston
      brett@wvlawyer.com

      Brett Justice Preston
      brett@wvlawyer.com

      John Backes Prior
      jprior@hmelegal.com

      Henry St. Paul Provosty
      hprovosty@provostylaw.com

      Adam Kern Pulaski
      adam@pulaskilawfirm.com

      Lauren V. Purdy
      lpurdy@gunster.com,yallotey@gunster.com,awinsor@gunster.com

      David F Pustilnik
      david.pustilnik@esbrooklaw.com,dianag@amataoffices.com

      Kyle Paul Quackenbush
      kquackenbush@saverilawfirm.com,dlockett@saverilawfirm.com,srobertson@saverilawfirm.com,rponce@saverilawfirm.com,jday@saverilawfirm.com,hhaile@saveril

      S. R.
      dsanginiti@stark-stark.com

      Andrew Arthur Rainer
      arainer@phaionline.org

      Christopher S Randolph , Jr
      chris@hwnn.com

      Christopher Scott Randolph , Jr
      chris@hwnn.com,laura@hwnn.com

      Aron U. Raskas
      araskas@gunster.com

      Jason Samual Rathod
      jrathod@classlawdc.com

      Joseph S. Rathod
      jrathod@classlawdc.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                            15/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 20 of 26
                                                    CAND-ECF-
      Rahul Ravipudi
      ravipudi@psblaw.com,lomeli@psblaw.com,gezerseh@psblaw.com,lucio@psblaw.com

      Red Cliff Band of Lake Superior Chippewa Indians
      wade.williams@redcliff-nsn.gov

      Anupama K. Reddy
      areddy@saverilawfirm.com,lszabados@saverilawfirm.com

      Ellen Relkin
      erelkin@weitzlux.com,egarcia@weitzlux.com,rlevin@weitzlux.com,dgold@weitzlux.com,dsavours@weitzlux.com

      Louise Hornbeck Renne
      lrenne@publiclawgroup.com,kbeaton@publiclawgroup.com,RPLG-docket@publiclawgroup.com

      Joel Robert Rhine
      jrr@rhinelawfirm.com

      Christopher L. Rhoads
      chris@rhoadsandrhoads.com

      Kim E. Richman
      krichman@richmanlawgroup.com,information@richmanlawgroup.com

      Aaron Rihn
      arihn@peircelaw.com

      Fred Paul Rinaldi
      FPR@LawInPA.com

      Raymond C. Rinaldi , II
      rcrii@lawinpa.com

      Kristopher Ritter
      ritterk@kirkland.com

      Jose de Jesus Rivera
      jrivera@mpfmlaw.com

      William R. Robb
      wrrobb@aleshirerobb.com

      D. Lee Roberts , Jr
      lroberts@wwhgd.com

      Amy Robinson
      arobinson@gslawny.com

      Paul W. Rodney
      Paul.Rodney@arnoldporter.com

      Antonio M. Romanucci
      aromanucci@rblaw.net

      Antonio M. Romanucci
      aromanucci@rblaw.net

      Marissa S Ronk
      ronk@wtotrial.com,piechota@wtotrial.com

      James M. Rosenthal
      jrosenthal@wilkinsonstekloff.com,JUULPara@wilkinsonstekloff.com

      Jason Alan Ross
      jason.ross@arnoldporter.com,ecf-7606935de4d7@ecf.pacerpro.com,annette.mitchell@arnoldporter.com,deborah.Carpenter@arnoldporter.com

      Louis P Ruzzi
      lruzzi@howardcountymd.gov

      ANDREW STONE
      astone@stone-law-firm.com

      Seth A. Safier
      seth@gutridesafier.com

      Ben Salango
      bsalango@wvlawyer.com

      C. Benjamin Salango
      bsalango@wvlawyer.com

      Paul Joseph Sampson
      pjsampson@gmail.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                  16/22
2/18/2021             Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 21 of 26
                                                      CAND-ECF-
      Peter A. Sandberg
      peters@impc-law.com

      David W. Sanford
      dsanford@sanfordheisler.com

      Domenic B Sanginiti , Jr
      dsanginiti@stark-stark.com

      Erica B. Sattler
      ericabsattler@gmail.com

      S. Ann Saucer
      asaucer@fnlawfirm.com,vmcneme@fnlawfirm.com

      Joseph R. Saveri
      jsaveri@saverilawfirm.com,hhaile@saverilawfirm.com,JDay@saverilawfirm.com,dlockett@saverilawfirm.com,srobertson@saverilawfirm.com,rponce@saverilawfirm

      Robert Allen Scher
      rscher@foley.com

      John A. Schifino
      jschifino@gunster.com,csanders@gunster.com

      Scott Schlesinger
      scott@schlesingerlaw.com

      Scott P. Schlesinger
      scott@schlesingerlaw.com,ira@schlesingerlaw.com

      Andrew Dickens Schlichter
      aschlichter@uselaws.com

      Jerome J. Schlichter
      jschlichter@uselaws.com,rfreisinger@uselaws.com,sbddocket@uselaws.com,ssoyars@uselaws.com

      Richard W. Schulte
      rschulte@legaldayton.com,rschulte@yourlegalhelp.com

      Richard William Schulte
      rschulte@yourlegalhelp.com,2538701420@filings.docketbird.com,dschwartz@yourlegalhelp.com,kvanschaik@yourlegalhelp.com

      Matthew D. Schultz
      mschultz@levinlaw.com,tgilbert@ecf.courtdrive.com,mschultz@ecf.courtdrive.com,tgilbert@levinlaw.com

      Brett Michael Schuman
      bschuman@goodwinlaw.com,elow@goodwinlaw.com,bradke@goodwinlaw.com,jlateiner@goodwinlaw.com,MaryWong@goodwinprocter.com

      David Lawrence Schwarz
      dschwarz@kellogghansen.com,ecf-291ad6066b9b@ecf.pacerpro.com,aoak@kellogghansen.com

      Austin Van Schwing
      aschwing@gibsondunn.com

      Scott S. Segal
      scott.segal@segal-law.com

      James Egan Sell
      jsell@tysonmendes.com,jkelly@tysonmendes.com

      Sona R. Shah
      sshah@zsz.com

      Christina C. Sharp
      dsharp@girardsharp.com,tomw@girardsharp.com,scottg@girardsharp.com,ngliozzo@girardsharp.com,avongoetz@girardsharp.com,oliviah@girardsharp.com

      Anne B. Shaver
      ashaver@lchb.com

      William B. Shinoff
      wshinoff@frantzlawgroup.com

      Blake A. Shuart
      blake.shuart@huttonlaw.com,demetri.enders@huttonlaw.com

      Jordan P. Shuber
      jshuber@dmkcg.com

      Jordan P. Shuber
      jshuber@dmkcg.com,tmurray@dmkcg.com,mshakley@dmkcg.com,apakutz@dmkcg.com

      Courtney Crook Shytle
      cshytle@mcguirewoods.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                             17/22
2/18/2021            Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 22 of 26
                                                     CAND-ECF-
      James D Sill
      jsill@fulmersill.com

      Mark E. Silvey
      mark@gregcolemanlaw.com

      Donald J. Simon
      dsimon@sonosky.com

      John Matthew Simon
      jmsimon@simonlawpc.com,modle@simonlawpc.com,yscott@simonlawpc.com

      David Ramraj Singh
      david.singh@weil.com,david-singh-5369@ecf.pacerpro.com,sv.ecf@weil.com,tricia-dresel-2470@ecf.pacerpro.com,tricia.dresel@weil.com

      Michelle Six
      michelle.six@kirkland.com

      Brian Slome
      brian.slome@lewisbrisbois.com,Erika.Munoz@lewisbrisbois.com

      Kevin S Smith
      ksmith@lawhjc.com,cwagner@lawhjc.com

      Renee Deborah Smith
      renee.smith@kirkland.com,JLIAlerts@kirkland.com,7676617420@filings.docketbird.com

      Tempe Dorinda Smith
      tempe@hwnn.com

      Dan R. Snuffer , Jr
      dsnuffer@wvlawyer.com

      Dan Ray Snuffer
      dsnuffer@wvlawyer.com

      Rachel Soffin
      rachel@gregcolemanlaw.com

      Rachel Lynn Soffin
      rachel@gregcolemanlaw.com,dawn@gregcolemanlaw.com

      Ahmed M Soliman
      soliman@solimanlegal.com

      Jason Louis Solotaroff
      jsolotaroff@gslawny.com,csanches@gslawny.com

      Sabita J. Soneji
      ssoneji@tzlegal.com,choover@tzlegal.com,nporzenheim@tzlegal.com,amcreynolds@tzlegal.com

      Gregory S. Spizer
      gspizer@anapolweiss.com

      Gregory Steven Spizer
      gspizer@vscplaw.com,erobles@vscplaw.com

      Keith R Stachowiak
      kstachowiak@murphyprachthauser.com

      Ben Z. Steinberger
      bsteinberger@tysonmendes.com

      Jennifer Taylor Stewart
      jstewart@kslaw.com,hhauck@kslaw.com

      Reilly Todd Stoler
      rstoler@lchb.com

      Gregory P. Stone
      gregory.stone@mto.com,jeremy.beecher@mto.com,diane.bates@mto.com,james.berry@mto.com,Ramona.Salgado@mto.com,jenny.mendoza@mto.com,Lauren.barne
      filings@mto.com,bethany.kristovich@mto.com,nicole.washington@mto.com

      Jerry C. Straus
      jstraus@hobbsstraus.com

      Samuel J Strauss
      sam@turkestrauss.com

      James A. Streett
      james@streettlaw.com

      Teresa Lynn Stricker
      teresa_stricker@ci.richmond.ca.us

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                     18/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 23 of 26
                                                    CAND-ECF-
      Geoffrey D. Strommer
      gstrommer@hobbsstraus.com,hclapp@hobbsstraus.com,emanning@hobbsstraus.com,rplumer@hobbsstraus.com,emanning@ecf.courtdrive.com

      Gregory J Swain
      gregory.swain@aacounty.org

      Bonny E. Sweeney
      bsweeney@hausfeld.com,adorsey@hausfeld.com,celder@hausfeld.com

      Michael T. Sweeney
      msweeney@levinlegalgroup.com

      Sean Burton Swords
      sswords@wenholzdow.com

      Asghar Syed
      asyed@gunster.com

      Quyen Le Ta
      qta@kslaw.com,tle@kslaw.com,quyen-ta-1056@ecf.pacerpro.com

      Ariana J. Tadler
      atadler@tadlerlaw.com,jjoseph@tadlerlaw.com,1892552420@filings.docketbird.com

      Jesse L. Taylor
      jesse.taylor@squirepb.com

      Jerry Nicholas Theos
      jerry@theoslaw.com

      James Elliott Thompson
      jthompson@orrick.com

      John H Tiller
      jtiller@hsblawfirm.com

      Christopher Michael Timmel
      christopher.timmel@klafterolsen.com,myra.monteagudo@klafterolsen.com

      Rebecca Timmons
      btimmons@levinlaw.com

      Gregory M Travalio
      gtravalio@isaacwiles.com

      Tia T. Trout-Perez
      ttrout-perez@kirkland.com

      Mark H Troutman
      mtroutman@isaacwiles.com

      Sozi Pedro Tulante
      sozi.tulante@dechert.com

      Jay Stewart Tuley
      jtuley@hglawpc.com

      Jon J. Tunheim
      tunheij@co.thurston.wa.us

      D. Brett Turnbull
      bturnbull@turnbullfirm.com

      Scott Ulm
      sulm@bremerwhyte.com

      Joseph D. VanZandt
      joseph.vanzandt@beasleyallen.com

      Joseph G. VanZandt
      Joseph.VanZandt@BeasleyAllen.com

      Joseph G. VanZandt
      Joseph.VanZandt@BeasleyAllen.com

      Joseph Glenn VanZandt
      joseph.vanzandt@beasleyallen.com,Syndey.Everett@BeasleyAllen.com,Katie.Ronan@BeasleyAllen.com,LaSonya.Lucas@BeasleyAllen.com,james.lampkin@beasley

      G. Jeffrey Vernis
      gjvernis@national-law.com,GJVerniseservice@florida-law.com

      Gabe Thomas Vick , Jr
      tvick@vickcarneylaw.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                         19/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 24 of 26
                                                    CAND-ECF-
      Fabrice N. Vincent
      fvincent@lchb.com

      Fabrice Nijhof Vincent
      fvincent@lchb.com

      Brian M. Vines
      bvines@hwnn.com

      Edward A. Wallace
      eaw@wexlerwallace.com,us@wexlerwallace.com,de@wexlerwallace.com,ecf@wexlerwallace.com

      Michael A. Walsh
      mwalsh@walshlawok.com

      Peter Neil Wang
      pwang@foley.com

      Mikal C. Watts
      mcwatts@wattsguerra.com,acura@wattsguerra.com,rcarmony@wattsguerra.com,cwilson@wattsguerra.com,kknox@wattsguerra.com

      Joseph H. Webster
      jwebster@hobbsstraus.com

      Michael M. Weinkowitz
      mweinkowitz@lfsblaw.com,pdandrea@lfsblaw.com,kshub@lfsblaw.com

      Ira Weiss
      iweiss@wbklegal.com

      Graham D Welch
      gwelch@foley.com

      David C. Wenholz
      dwenholz@wenholzdow.com

      Richard Alan Weyrich
      richardw@co.skagit.wa.us

      Jeanmarie Whalen
      jw@dcwlaw.com,mtc@dcwlaw.com,leg@dcwlaw.com,EService@dcwlaw.com

      Lisa A. White
      lisa@gregcolemanlaw.com

      Nicole Elizabeth Wiitala
      nwiitala@sanfordheisler.com

      Jason Michael Wilcox
      jason.wilcox@kirkland.com

      Matthew R Wildermuth
      matt.wildermuth@wildermuthlawoffices.com

      Robert F. Wilkins
      rocky@forthepeople.com

      Beth A. Wilkinson
      bwilkinson@wilkinsonstekloff.com,rbalaban@wilkinsonstekloff.com

      Steven Noel Williams
      swilliams@saverilawfirm.com,dlockett@saverilawfirm.com,srobertson@saverilawfirm.com,rponce@saverilawfirm.com,jday@saverilawfirm.com,hhaile@saverilawfi

      Michael J. Witherel
      mjw@witherelaw.org

      Nelson Gregory Wolff
      nwolff@uselaws.com

      Lauren Sachi Wulfe
      Lauren.Wulfe@arnoldporter.com

      John A. Yanchunis
      jyanchunis@forthepeople.com,jcabezas@forthepeople.com

      Judith Pace Youngman
      youngman@wtotrial.com

      Donald Frederick Zimmer , Jr
      fzimmer@kslaw.com,BPriestley@KSLAW.com,HDocketing@KSLAW.com,dhill@kslaw.com

      Thomas A. Zimmerman , Jr
      tom@attorneyzim.com,firm@attorneyzim.com


https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                             20/22
2/18/2021             Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 25 of 26
                                                      CAND-ECF-
Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.

Jere                 L. Beasley
Beasley Allen Crow Methvin Portis & Miles, P.C.
P.O. Box 4160
Montgomery, AL 36103-4160

Christina            M. Black
Hanson, Bridgett, Marcus, Vlahos & Rudy
980 Ninth Street, Suite 1500
Sacramento, CA 95814

Kenneth              J. Brennan
227 W. Monroe St., Ste. 2650
Chicago, IL 60606

Egor Cimih
,

Leroy Cobb
,

Justice Dumlao
,

Jordan                Ellel
Tempe Tri-District Legal Counsel
500 W. Guadalupe Road
Tempe, AZ 85283

Faith Evans
,

John                 Foley
Simmons Hanley Conroy LLC
One Court Street
Alton, IL 62002

Zachary              M. Green
Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinis, P.C.
1000 Haddonfield-Berlin Road
Suite 203
Voorhees, NJ 08043

David                 J Hodge
Attorney at Law
38 Miller Ave #157
Mill Valley, CA 94941

James                E. Hooper
Wheeler Trigg O'Donnell LLP
370 17th Street, Suite 4500
Denver, CO 80202

Bethany              Woodard Kristovich
Munger Tolles & Olson LLP
350 South Grand Avenue, 50th Floor
Los Angeles, CA 90071-1560

Limbachkrupa LLC
c/o Maulik Nayee
1451 North Dean Road
Orlando, FL 32825

Hunter Lingnofski
508 5th Avenue
Antigo, WI 54409

Feras Mahmoud
,

Noah Maitland
,

Ralph McKinley
,

Michael               G. Nerheim
Fox Lunardi & Zeit LLC
9 South County Street
Waukegan, IL 60085

Kenneth Quagliata
,

Scott                P. Schlesinger
Sheldon J. Schlesinger PA
1212 SE 3rd Avenue
Fort Lauderdale, FL 33316

Larry                  Shane Seaborn
Penn & Seaborn LLC
PO Box 688

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                                                                                               21/22
2/18/2021           Case 3:19-md-02913-WHO Document 1428   Filed 02/18/21 Page 26 of 26
                                                    CAND-ECF-
Clayton, AL 36016

Morgan               M. Stacey
Klafter Olsen & Lesser LLP
Two International Drive
Suite 350
Rye Brook, NY 10573

Joseph               G. Tekulve
785 Ohio Pike
Cincinnati, OH 45245

JOSEPH               G. VANANDT
BEALESY ALLEN CROW METHVIN PORTIS & MILES PC
234 COMMERCE ST
MONTGOMERY, AL 36103

Matthew              D. Weintraub
Deputy District Attorney
455 W. Hamilton Street
Allentown, PA 18101




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?664927243773885-L_1_0-1                 22/22
